EXHIBIT 10.1


Execution Version


FIRST AMENDMENT
TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT


This FIRST AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”), dated as of April 18, 2019, is by and among SM ENERGY COMPANY, a
corporation duly formed and existing under the laws of the State of Delaware
(the “Borrower”); each of the Lenders that is a party hereto; and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, by operation of law or
as otherwise provided herein, the “Administrative Agent”).


RECITALS
(A)    The Borrower, the Administrative Agent and the Lenders are party to that
certain Sixth Amended and Restated Credit Agreement dated as of September 28,
2018 (as amended, supplemented, or otherwise modified, the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower;
(B)    The Borrower has requested that BMO Harris Bank N.A. (the “New Lender”)
become a Lender under the Credit Agreement with its respective Elected
Commitment as of the First Amendment Effective Date in the amount shown on Annex
I of the Credit Agreement (as amended by this First Amendment); and
(C)    (i) The Administrative Agent and the Lenders have agreed to amend certain
provisions of the Credit Agreement to (a) increase the Borrowing Base from
$1,500,000,000.00 to $1,600,000,000.00, which redetermination shall, upon its
effectiveness, constitute the April 1, 2019 Scheduled Redetermination of the
Borrowing Base and (b) amend and restate Annex I thereto to reflect the addition
of the New Lender and an increase in the Aggregate Elected Commitment Amounts
from $1,000,000,000.00 to $1,200,000,000.00, and (ii) the Borrower, the
Administrative Agent, and the Lenders have agreed to make other amendments to
the Credit Agreement as set forth in this First Amendment, in each case upon the
terms and conditions set forth in this First Amendment and to be effective as of
First Amendment Effective Date.
The parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term that is defined in the Credit
Agreement, but that is not defined in this First Amendment, shall have the
meaning ascribed to such term in the Credit Agreement. Unless otherwise
indicated, all section references in this First Amendment refer to the Credit
Agreement.
Section 2.    Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this First Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended, effective as of the First Amendment Effective
Date, in the manner provided in this Section 2.


US 6218651v.3

--------------------------------------------------------------------------------




2.1    Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended by inserting the following definitions in appropriate alphabetical
order, which shall read in full as follows:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“First Amendment” means that certain First Amendment to Sixth Amended and
Restated Credit Agreement, dated as of April 18, 2019, by and among the
Borrower, the Lenders party thereto, and the Administrative Agent.
“First Amendment Effective Date” means April 18, 2019.
“IBA” has the meaning assigned to such term in Section 1.06.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified Professional Asset Manager” has the meaning assigned to such term in
Section 12.21(a)(iii)(A).
2.2    Amended Definitions. The following definitions in Section 1.02 of the
Credit Agreement are hereby amended and restated in their entirety to read in
full as follows:
“Aggregate Elected Commitment Amounts” at any time means the sum of the Elected
Commitments, as the same may be increased, reduced or terminated pursuant to
Section 2.06(c). As of the First Amendment Effective Date, the Aggregate Elected
Commitment Amounts are $1,200,000,000.00.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as well as the rules and regulations
promulgated thereunder.
“Loan Documents” means this Agreement, the First Amendment, the Notes, the
Letter of Credit Agreements, the Letters of Credit and the Security Instruments.
2.3    Amendment to Article I of the Credit Agreement. Article I of the Credit
Agreement is hereby amended to insert a new Section 1.06 and Section 1.07
immediately after Section 1.05 therein to each read in full as follows:
Section 1.06    Interest Rates; LIBOR Notifications.  The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each


First Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 2

--------------------------------------------------------------------------------




other in the London interbank market.  In July 2017, the U.K. Financial Conduct
Authority announced that, after the end of 2021, it would no longer persuade or
compel contributing banks to make rate submissions to the ICE Benchmark
Administration (together with any successor to the ICE Benchmark Administrator,
the “IBA”) for purposes of the IBA setting the London interbank offered rate. As
a result, it is possible that commencing in 2022, the London interbank offered
rate may no longer be available or may no longer be deemed an appropriate
reference rate upon which to determine the interest rate on Eurodollar Loans. 
In light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate.  In the event that the London
interbank offered rate is no longer available or in certain other circumstances
as set forth in Section 3.03(b) of this Agreement, the Administrative Agent will
notify the Borrower in advance of any change to the reference rate upon which
the interest rate on Eurodollar Loans is based and, to the extent any such
change will result in the implementation of the Replacement Rate, the
Replacement Rate will be established and implemented in accordance with Section
3.03(b) of this Agreement.  However, the Administrative Agent does not warrant
or accept any responsibility for, and shall not have any liability with respect
to, the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBO Rate” or with
respect to any Replacement Rate, including without limitation, whether the
composition or characteristics of any such Replacement Rate will be similar to,
or produce the same value or economic equivalence of, the LIBO Rate or have the
same volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.
Section 1.07    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
2.4    Amendment to Section 8.01(o) of the Credit Agreement. Section 8.01(o) of
the Credit Agreement is hereby amended to delete “Promptly” therein and insert
the following immediately before “following any request therefor”:
“Know Your Customer” and Beneficial Ownership Information. Promptly
2.5    Amendment to Section 12.02(b) of the Credit Agreement. Section 12.02(b)
of the Credit Agreement is hereby amended by deleting the introductory phrase
“Notwithstanding Section 3.03” in the first sentence thereto and replacing it
with “Subject to Section 3.03(b)”.


First Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 3

--------------------------------------------------------------------------------




2.6    Amendment to Article XII of the Credit Agreement. Article XII of the
Credit Agreement is hereby amended to insert a new Section 12.21 immediately
after Section 12.20 therein to read in full as follows:
Section 12.21    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Other Agents and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Elected Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Elected Commitments and
this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Elected Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Elected Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Elected Commitments and this Agreement; or


First Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 4

--------------------------------------------------------------------------------




(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Other Agents and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent, the Other Agents nor any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, or
administration and performance of the Loans, the Letters of Credit, the Elected
Commitments, and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).
2.7    Replacement of Annex I. Annex I to the Credit Agreement is hereby amended
and restated in its entirety by replacing it with Annex I as attached to this
First Amendment. After giving effect to this First Amendment and any Borrowings
made on the First Amendment Effective Date, (i) each Lender (including the New
Lender) who holds Loans in an aggregate amount less than its Applicable
Percentage (after giving effect to this First Amendment) of all Loans shall
advance new Loans which shall be disbursed to the Administrative Agent and used
to repay Loans outstanding to each Lender who holds Loans in an aggregate amount
greater than its Applicable Percentage of all Loans, (ii) each Lender’s
participation in each Letter of Credit (after giving effect to this First
Amendment), if any, shall be automatically adjusted to equal its Applicable
Percentage, (iii) such other adjustments shall be made as the Administrative
Agent shall specify so that the Revolving Credit Exposure applicable to each
Lender equals its Applicable Percentage (after giving effect to this First
Amendment) of the Aggregate Revolving Credit Exposure of all Lenders, and (iv)
upon request by each applicable Lender, the Borrower shall be required to make
any break funding payments owing to such Lender that are required under
Section 5.02 of the Credit Agreement as a result of the Loans and adjustments
described in this Section 2.7.
2.8    Amendment to Schedule 7.14. Schedule 7.14 is hereby amended by deleting
such Schedule in its entirety and replacing it with Schedule 7.14 attached
hereto.
Section 3.    Borrowing Base Redetermination and Aggregate Elected Commitment
Amount. The Lenders (including the New Lender) hereby agree that (a) for the
period from and including the First Amendment Effective Date to but excluding
the next Redetermination Date, the amount of the Borrowing Base shall be
increased from $1,500,000,000.00 to $1,600,000,000.00 and (b) the Aggregate
Elected Commitment Amounts shall be increased from $1,000,000,000.00 to
$1,200,000,000.00 effective as of the First Amendment Effective Date.
Notwithstanding the


First Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 5

--------------------------------------------------------------------------------




foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 2.07, Section 8.13(c), Section 9.02(i), or Section 9.12
of the Credit Agreement. For the avoidance of doubt, the Borrower and the
Lenders hereby agree that the redetermination of the Borrowing Base in this
Section 3 shall constitute the April 1, 2019 Scheduled Redetermination of the
Borrowing Base. This Section 3 constitutes the New Borrowing Base Notice
pursuant to Section 2.07(d) of the Credit Agreement for the April 1, 2019
Scheduled Redetermination of the Borrowing Base.
Section 4.    Conditions Precedent. This First Amendment shall be effective upon
the date of the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 4, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:
4.1    Counterparts. The Administrative Agent shall have received counterparts
hereof duly executed by the Borrower and each of the Lenders (including the New
Lender), which may be delivered by the means described in Section 7.3 (or, in
the case of any party as to which an executed counterpart shall not have been
received, email, facsimile, or other written or electronic confirmation from
such party of execution of a counterpart hereof by such party).
4.2    Notes. The Administrative Agent shall have received duly executed Notes
(or amended and restated Notes), dated as of the date hereof, payable to each
Lender (including the New Lender) requesting a new Note in a principal amount
equal to its updated Maximum Credit Amount as set forth on Annex I to the Credit
Agreement (as amended hereby).
4.3    Fees and Expenses. The Borrower shall have paid to the Administrative
Agent any and all fees and expenses payable to the Administrative Agent and the
Lenders (including the New Lender) (i) pursuant to or in connection with this
First Amendment in accordance with Section 12.03(a) of the Credit Agreement and
(ii) under that certain fee letter, dated as of the date hereof, by and between
the Borrower and the Administrative Agent.
4.4    No Event of Default or Deficiency. No Event of Default shall have
occurred which is continuing and the Aggregate Revolving Credit Exposures shall
not exceed the Borrowing Base.
4.5    Beneficial Ownership Certification. If any Loan Party qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, each Lender
that so requests shall have received a Beneficial Ownership Certification in
relation to such Loan Party at least three (3) Business Days prior to the First
Amendment Effective Date.
4.6    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or its counsel may reasonably request.
For purposes of determining satisfaction of the conditions specified in this
Section 4, each Lender that has signed this First Amendment shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required under this Section 4 to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the First Amendment Effective
Date specifying its


First Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 6

--------------------------------------------------------------------------------




objection thereto. The Administrative Agent shall notify Borrower and each
Lender of the First Amendment Effective Date and such notice shall be conclusive
and binding.
Section 5.    Reaffirm Existing Representations and Warranties. The Borrower
hereby (a) acknowledges the terms of this First Amendment and the Credit
Agreement; (b) ratifies and affirms its obligations under, and acknowledges its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect
as expressly amended hereby; and (c) represents and warrants to the Lenders
that, as of the date hereof, after giving effect to the terms of this First
Amendment: (i) all of the representations and warranties contained in each Loan
Document to which the Borrower is a party are true and correct in all material
respects (or, if already qualified by materiality, Material Adverse Effect, or a
similar qualification, true and correct in all respects) as of the First
Amendment Effective Date (unless any such representation or warranty relates
solely to a specific earlier date, in which case, such representation or
warranty was true and correct in all material respects (or, if already qualified
by materiality, Material Adverse Effect, or a similar qualification, true and
correct in all respects) as of such earlier date); (ii) no Default or Event of
Default has occurred and is continuing and the Aggregate Revolving Credit
Exposures do not, and will not immediately after giving effect to this First
Amendment, exceed the Borrowing Base; (iii) since the date of the most recent
balance sheet delivered pursuant to Section 8.01(a) of the Credit Agreement, no
Material Adverse Effect has occurred; (iv) the execution, delivery and
performance by the Borrower of this First Amendment are within Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
require no consent or approval of, or filing with, any governmental body, agency
or official and do not violate any provision of applicable law or any material
agreement binding upon Borrower or any other Loan Party; and (v) this First
Amendment constitutes the valid and binding obligation of the Borrower
enforceable in accordance with its terms, except as (A) the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditor’s rights generally, and (B) the availability of
equitable remedies may be limited by equitable principles of general
application, regardless of whether considered in a proceeding in equity or at
law.
Section 6.    New Lender. The New Lender hereby joins in, becomes a party to,
and agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound by the Credit Agreement, to the same
extent as if each New Lender was an original signatory to the Credit Agreement.
The New Lender hereby appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement as are delegated to the Administrative Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto. The New Lender represents and warrants that (a) it has full
power and authority, and has taken all action necessary, to execute and deliver
this First Amendment, to perform its obligations under this First Amendment and
the Credit Agreement, to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (b) it has received a copy of the
Credit Agreement and copies of the most recent financial statements delivered
pursuant to Section 8.01, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this First Amendment and the Credit Agreement and to become a Lender on the
basis of which it


First Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 7

--------------------------------------------------------------------------------




has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (c) from and after the First
Amendment Effective Date, it shall be a party to and be bound by the provisions
of the Credit Agreement and the other Loan Documents and have the rights and
obligations of a Lender thereunder.
Section 7.    Miscellaneous.
7.1    Confirmation. The provisions of the Credit Agreement (as amended by this
First Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this First Amendment. This First Amendment
shall constitute a Loan Document.
7.2    No Waiver. Neither the execution by the Administrative Agent or the
Lenders party hereto of this First Amendment, nor any other act or omission by
the Administrative Agent or the Lenders or their officers in connection
herewith, shall be deemed a waiver by the Administrative Agent or the Lenders of
any Defaults or Events of Default which may exist on or after the First
Amendment Effective Date, which may have occurred prior to the date of the
effectiveness of this First Amendment or which may occur in the future under the
Credit Agreement and/or the other Loan Documents. Similarly, nothing contained
in this First Amendment shall directly or indirectly in any way whatsoever
either: (a) impair, prejudice or otherwise adversely affect the Administrative
Agent’s or the Lenders’ right at any time to exercise any right, privilege or
remedy in connection with the Loan Documents with respect to any Default or
Event of Default, (b) except as provided herein, amend or alter any provision of
the Credit Agreement, the other Loan Documents, or any other contract or
instrument, or (c) constitute any course of dealing or other basis for altering
any obligation of the Borrower or any right, privilege or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, the other Loan
Documents, or any other contract or instrument. Nothing in this First Amendment
shall be construed to be a consent by the Administrative Agent or the Lenders to
any Default or Event of Default. Each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or any other word or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby, and each reference in any other Loan Document to the Credit Agreement or
any word or words of similar import shall be and mean a reference to the Credit
Agreement as amended hereby.
7.3    Counterparts. This First Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this First Amendment
by facsimile transmission or other electronic transmission (including .pdf)
shall be as effective as delivery of a manually executed counterpart of this
First Amendment.
7.4    Expenses. As provided in Section 12.03 of the Credit Agreement and
subject to the limitations included therein, the Borrower hereby agrees to pay
on demand all reasonable out-of-pocket expenses incurred by the Administrative
Agent in connection with the negotiation, preparation, and execution of this
First Amendment and all related documents, including, without limitation, the
reasonable fees, charges, and disbursements of outside counsel.


First Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 8

--------------------------------------------------------------------------------




7.5    Successors and Assigns. This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
7.6    Severability. Any provision of this First Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof or thereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
7.7    No Oral Agreement. This First Amendment, the Credit Agreement and the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties hereto relating to the subject matter hereof and thereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof and thereof. This First Amendment, the Credit
Agreement and the other Loan Documents represent the final agreement among the
parties hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
7.8    Governing Law. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Signature Pages to Follow]




First Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed effective as of the date first written above.


BORROWER:
SM ENERGY COMPANY





By:    /s/ A.WADE PURSELL
A. Wade Pursell
Executive Vice President and Chief
Financial Officer








[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




AGENTS AND LENDERS:    WELLS FARGO BANK, NATIONAL
ASSOCIATION, Individually and as
Administrative Agent




By:     /s/ SARAH THOMAS
Name:     Sarah Thomas
Title:    Director


[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------





BANK OF AMERICA, NATIONAL ASSOCIATION, Individually and as Co-Syndication Agent




By:     /s/ RONALD E. MCKAIG
Name:    Ronald E. McKaig
Title:    Managing Director


[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., Individually and as Co-Syndication Agent




By:     /s/ JO LINDA PAPADAKIS
Name:    Jo Linda Papadakis
Title:    Authorized Officer


[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




COMPASS BANK, Individually and as
Co-Documentation Agent




By:     /s/ MARK H. WOLF
Name:    Mark H. Wolf
Title:    Senior Vice President


[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




COMERICA BANK




By:     /s/ V. MARK FUQUA
Name:    V. Mark Fuqua
Title:    Executive Vice President


[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




BARCLAYS BANK PLC




By:     /s/ CRAIG MALLOY
Name:    Craig Malloy
Title:    Director


[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA




By:     /s/ KRISTAN SPIVEY
Name:    Kristan Spivey
Title:    Authorized Signatory


[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




BOKF, NA DBA BANK OF OKLAHOMA




By:     /s/ GUY C. EVANGELISTA
Name:    Guy C. Evangelista
Title:    Senior Vice President


[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION




By:     /s/ CAMERON BREITENBACH
Name:    Cameron Breitenbach
Title:    Vice President


[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA




By:     /s/ RYAN DURKIN
Name:    Ryan Durkin
Title:    Authorized Signatory


[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION




By:     /s/ GEORGE E. MCKEAN
Name:    George E. McKean
Title:    Senior Vice President


[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, HOUSTON BRANCH




By:     /s/ RYAN KNAPE
Name:    Ryan Knape
Title:    Director




[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION




By:     /s/ JOHN C. LOZANO
Name:    John C. Lozano
Title:    Senior Vice President
    


[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------





BMO HARRIS BANK N.A.




By:     /s/ JAMES V. DUCOTE
Name:    James V. Ducote
Title:    Managing Director


[SIGNATURE PAGE TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------





ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS AND ELECTED COMMITMENTS
Name of Lender
Applicable Percentage
Maximum Credit
Amount
Elected
Commitment
Wells Fargo Bank, National Association
9.580000000%
$239,583,333.30
$115,000,000.00
Bank of America, N.A.
9.580000000%
$239,583,333.30
$115,000,000.00
JPMorgan Chase Bank, N.A.
9.580000000%
$239,583,333.30
$115,000,000.00
Compass Bank
7.710000000%
$192,708,333.30
$92,500,000.00
Barclays Bank PLC
7.710000000%
$192,708,333.30
$92,500,000.00
Royal Bank of Canada
7.710000000%
$192,708,333.30
$92,500,000.00
Capital One, National Association
7.710000000%
$192,708,333.30
$92,500,000.00
The Bank of Nova Scotia, Houston Branch
7.710000000%
$192,708,333.30
$92,500,000.00
Comerica Bank
5.630000000%
$140,625,000.00
$67,500,000.00
Goldman Sachs Bank USA
5.630000000%
$140,625,000.00
$67,500,000.00
U.S. Bank National Association
5.630000000%
$140,625,000.00
$67,500,000.00
BMO Harris Bank N.A.
5.630000000%
$140,625,000.00
$67,500,000.00
BOKF, NA d/b/a Bank of Oklahoma
5.100000000%
$127,604,166.70
$61,250,000.00
Keybank National Association
5.100000000%
$127,604,166.70
$61,250,000.00
TOTAL
100.000000000%
$2,500,000,000.00
$1,200,000,000.00





[ANNEX I TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------





SCHEDULE 7.14
SUBSIDIARIES


Non-Material Subsidiaries
Jurisdiction of Organization
Organizational Identification Number
Percentage
Owned By
Borrower
Belring GP LLC
Delaware
4463634
100%
Boot Leasing LLC
Delaware
5074172
100%
Green Canyon Offshore LLC
Delaware
5294726
100%
Hilltop Investments
Colorado
N/A
100%
Parish Ventures
Colorado
N/A
100%
Potato Creek Midstream, LLC
Pennsylvania
N/A
70%
Rock Ridge Water, LLC
Delaware
6900308
100%
SMT Texas LLC
Colorado
20041120054
100%
St. Mary Energy Louisiana LLC
Delaware
4449884
100%
St. Mary Land East Texas, LP
Texas
12941010
  1%1
WCT Leasing LLC
Delaware
5025629
100%





































_______________________
1 Borrower is the general partner of St. Mary Land East Texas, LP.


[SCHEDULE 7.14 TO FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]